Citation Nr: 1615838	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-07 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted the Veteran's claim for service connection for PTSD and assigned a 50 percent disability evaluation, effective April 27, 2009.  The Veteran disagreed with the assigned evaluation and perfected this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following an August 2014 Supplemental Statement of the Case (SSOC), the RO obtained a relevant VA examination in December 2015.  In addition, the record demonstrates that pertinent VA treatment records have been associated with the file following the August 2014 SSOC.  The agency of original jurisdiction is to furnish the Veteran an SSOC if the AOJ receives additional pertinent evidence after the most recent SSOC has been issued or for any other reason a prior SSOC is inadequate.  38 C.F.R. § 19.31(b).  Here, while the RO issued a rating decision upon consideration of the December 2015 VA examination and updated treatment records, the issue on appeal was not readjudicated with consideration of the new evidence of record in a subsequent SSOC.  As this evidence was obtained by the RO and a waiver has not been submitted regarding this evidence, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records relevant to the claim on appeal and associate them with the claims file.  

2. After taking any additional development warranted, readjudicate the Veteran's claim upon consideration of all evidence, to include the most recent VA examination and treatment records, and issue an SSOC, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




